Case: 14-3037      Document: 21      Page: 1     Filed: 03/28/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      DONNA J. DEEM,
                         Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3037
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF0752120777-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Department of Homeland Security moves to
 reform the official caption to name the Merit Systems
 Protection Board (“Board”) as the proper respondent.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
Case: 14-3037         Document: 21   Page: 2    Filed: 03/28/2014



 2                                   DEEM   v. MSPB



 Board dismissed Donna Deem’s appeal for lack of jurisdic-
 tion. Thus, the Board is the proper respondent in this
 petition for review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.
     (2) The Board’s informal response brief is due within
 21 days from the date of filing of this order.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s19